Order unanimously affirmed without costs. Memorandum: Family Court properly exercised its discretion in denying the motion of respondent to withdraw her admission to facts constituting permanent neglect. Respondent acknowledged that she understood the nature of the proceedings and the consequences of her admission and that she had fully discussed those matters with her attorney (see, Matter of William PP., 185 AD2d 397). The record fails to support the contention of respondent that she did not comprehend the facts and elements of permanent neglect as recited by the court. Thus, her admission to those facts adequately satisfied petitioner’s burden of proof and properly constituted the basis for the adjudication of permanent neglect (see, Family Ct Act § 622; Matter of Hassan Jalil D., 241 AD2d 549, lv denied 91 NY2d 802; Matter of Sharena C., 186 AD2d 249, 250). (Appeal from Order of Onondaga County Family Court, Rossi, J. — Terminate Parental Rights.)
Present — Green, J. P., Lawton, Wisner, Callahan and Balio, JJ.